Citation Nr: 1010261	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Waco, Texas.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans' Law Judge in October 2009.  A 
transcript of the hearing is of record.  

The Board notes that the RO certified to the Board the issue 
of entitlement to service connection for PTSD.  For reasons 
explained in the REMAND section, the Board has 
recharacterized the claim to include a broader psychiatric 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

The Board notes that at the time of the original denial, the 
RO listed the issue as entitlement to service connection for 
PTSD.  In his May 2006 notice of disagreement, the Veteran 
listed the issue as service connection for PTSD.  In the 
November 2006 Statement of the Case, the RO listed the issue 
as service connection for PTSD.  In his December 2006 
substantive appeal, the Veteran identified the issue as PTSD.  

As it relates to the Veteran's claim of service connection 
for PTSD, the Board has considered the recent holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has concluded 
that it is applicable here.  In Clemons, the Veteran 
specifically requested service connection for PTSD; the Board 
narrowly construed the claim and denied service connection 
for PTSD based on the absence of a current diagnosis, but the 
medical record also included diagnoses of an anxiety disorder 
and a schizoid disorder.  The Court, in vacating the Board's 
decision, pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be.  The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.  In this case, while the claim has been 
adjudicated by the RO and certified to the Board as a claim 
for service connection for PTSD, the Veteran, in addition to 
having been diagnosed as having PTSD, has also been diagnosed 
on numerous occasions as having major depressive disorder and 
a mood disorder.  Under Clemons, these other diagnoses are to 
be considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD.  This 
is significant because the statutory and regulatory 
provisions addressing PTSD claims differ from the provisions 
addressing other service connection claims.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Corrective notification action, as well 
as further adjudication, is thus needed. 38 C.F.R. 
§§ 3.159(b), 19.9.

The Board further notes that the Veteran was diagnosed as 
having an explosive personality disorder during a period of 
hospitalization while in service.  The Board also observes 
that the Veteran has reported having continuous emotional 
problems since his release from service.  

The Board further observes that the Veteran has submitted a 
lay statement in support of his claim that his psychiatric 
difficulties began in service.  D. D., a friend of the 
Veteran, indicated that he noted a drastic change in the 
Veteran's behavior following his military service. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

To date, the Veteran has not been afforded a VA examination 
in conjunction with his claim.  Based upon the above, a VA 
examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal, now characterized as 
entitlement to service connection for a 
psychiatric disorder, to include PTSD.  
This letter must inform the Veteran of 
the information and evidence necessary to 
substantiate the claims, in terms of 
38 C.F.R. §§ 3.303, 3.307, and 3.309, and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric diagnoses.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file.

All tests and studies deemed necessary by 
the examiner should be performed.  A 
multi-axial diagnosis should be rendered.  
For each psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's period of active service, to 
include the diagnosis of explosive 
personality in service.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify what 
stressors support the diagnosis. If the 
diagnosis is attributed to in-service 
personal assault, the examiner should 
provide an opinion as to whether there is 
evidence of behavior changes in response 
to the assault. 

3.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38  C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, the claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD, should be 
adjudicated.  If the determination 
remains unfavorable, a Supplemental 
Statement of the Case should be given to 
the Veteran and his representative.  This 
Supplemental Statement of the Case must 
contain 38 C.F.R. §§ 3.303, 3.307, and 
3.309.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

